Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 26, 2018

                                     No. 04-17-00058-CR

                                 David Alexander ZUNIGA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR4390B
                          Honorable Sid L. Harle, Judge Presiding


                                       ORDER
       On July 25, 2018, we abated this Anders appeal to the trial court for appointment of new
counsel to prepare and file an appellant’s brief on the merits. A supplemental clerk’s record
containing the trial court’s order appointing counsel was filed on September 19, 2018. Prior to
that date, the appellant’s “Second Brief” was submitted on August 17, 2018. The State’s
response brief was submitted on September 21, 2018. It is ORDERED that this appeal is
REINSTATED on the docket of this court and the appellant’s brief and the State’s brief are
deemed filed on the date of this order.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court